Although this appeal has been pending in this court since February 6, 1909, no briefs for appellant are on file. Upon an examination of what purports to be the case-made and transcript of the record, we find that the testimony of the witnesses and the instructions of the court are omitted. All of the record in the purported transcript is the information, the verdict of the jury, the motion for a new trial, and the judgment. The judgment was rendered on the 12th day of November, 1908, and it provided that the defendant should be granted 50 days from said date in which to prepare and serve a case-made. On the 14th day of January, 1909, an order was entered extending the time 15 days in which a case-made might be served. The 50 days' time originally granted for preparing and serving a case-made having expired, the court was without power to grant a further extension of time. That cannot be extended which has already expired. The order extending the time 15 days was therefore void, and even if a case-made had been served after the expiration of the 50 days first granted, it would have been stricken from the record.
Finding no error in the record before us, the judgment of the lower court is affirmed.
DOYLE and OWEN, JUDGES, concur. *Page 433